Citation Nr: 1510847	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985, with subsequent unverified Army Individual Ready Reserve service from approximately 1988 to 1994.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).


REMAND

The Veteran claims that service connection is warranted for a bilateral eye disorder resulting from exposure to bright explosions while working as a fire support specialist during active duty.  Having reviewed the evidence of record, additional development is required prior to adjudication of this claim.

Additionally, in May 2009 the RO requested records from Madigan Army Medical Center in Tacoma, Washington from 1991 to 1992 and received a response that there were no medical records available.  However, in a February 2009 authorization signed by the Veteran, he indicated he received treatment there from 1992 to 1993.  Accordingly, the RO must request medical records from Madigan Army Medical Center from 1992 to 1993 and associate all records and/or responses received with the claims file.  See 38 U.S.C.A. § 5103A.  The Veteran also indicated that he received treatment for blurred vision at the Tuskegee VA Hospital from 1993 through 1994, and at Montgomery VA Hospital from 1993 to 2009.  The RO must again request these records, until it is determined that the records are not available or until it is deemed that further attempts to locate the records would be futile.  See 38 U.S.C.A. § 5103A.

Finally, the Board finds a remand is also required because the September 2009 VA examination did not provide a rationale for the opinion given, and therefore, is inadequate and not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner opined that the Veteran's blurred vision and his central serious maculopathy in the left eye were not associated with service, but did not provide any reasoning to support this negative opinion.  Further, the examiner diagnosed pinguecula, explaining it was a benign overgrowth of the conjunctiva usually caused by excessive ultraviolet light exposure, yet failed to provide an opinion as to whether or not this diagnosed eye disorder was related to the Veteran's active duty service, to include as due to exposure to bright explosions.  On remand, the RO must afford the Veteran a new VA examination to assess the etiology of any currently or previously diagnosed eye disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

The RO must attempt to obtain records from Madigan Army Hospital, dated 1992 through 1993; Montgomery VA Hospital, dated 1993 through 2009; Tuskegee VA Hospital, dated 1993 through 1994; and any other outstanding VA or private medical records identified by the Veteran.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must then be afforded the appropriate VA examination to determine whether an eye disorder is related to his active duty military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed eye disorder is related to the Veteran's active duty service, to include as due to the Veteran's military occupational specialty as a fire support specialist and his exposure to bright explosions during service.  Specifically, the examiner must address:

(a)  The diagnosis of mild pterygium documented in the Veteran's January 1985 VA separation examination;

(b)  The Veteran's 1997 left eye retinal detachment documented in the September 2009 VA examination;

(c)  The Veteran's central serious maculopathy of the left eye, diagnosed and documented in the September 2009 VA examination; and

(d)  The Veteran's pinguecula, diagnosed and documented in the September 2009 VA examination.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the examination report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

